Name: Commission Regulation (EC) No 331/96 of 23 February 1996 amending Regulation (EC) No 454/95 laying down detailed rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  agricultural policy;  agricultural structures and production
 Date Published: nan

 No L 47/ 10 EN Official Journal of the European Communities 24. 2. 96 COMMISSION REGULATION (EC) No 331/96 of 23 February 1996 amending Regulation (EC) No 454/95 laying down detailed rules for intervention on the market in butter and cream where, during the period of contractual storage, a maximum buying-in price is fixed in accordance with Commission Regulation (EEC) No 1589/87 of 5 June 1987 on the sale by tender of butter to intervention agen ­ cies (4), as last amended by Regulation (EC) No 455/95 (*), and buying-in during removal of the butter has been opened in a majority of Member States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Articles 6 (6), 28 and 30 thereof, Whereas Commission Regulation (EC) No 454/95 (3) provides for checks on the private storage aid scheme upon entry of the products into storage; whereas the checks must be organized in such a way as to ensure that all the lots stored meet the physical requirements, without necessarily having to weigh or open each individual package; Whereas provision should be made to reduce the aid where the removal notification referred to in Article 1 1 (6) of Regulation (EC) No 454/95 is not given within the applicable time; whereas the current situation on the market in butter and cream makes it necessary to amend the period in which entry into storage can occur; Whereas Article 12 of Regulation (EC) No 454/95 provides for a single advance in respect of private storage equal to the aid calculated on the basis of a storage period of 120 days; whereas, in view of the fact that the minimum storage period is 90 days, the advance should instead be calculated on the basis of that period; Whereas Article 14 of Regulation (EC) No 454/95 stipu ­ lates that, where butter is exported, the normal rules notwithstanding, the contractor may remove butter from storage on the expiry of a period of contractual storage of 60 days; whereas this derogation is little used and unne ­ cessarily complicates the administration of the scheme; whereas it should therefore be deleted; Whereas Article 16 of Regulation (EC) No 454/95 provides for a compensation system to take account of the effect on the market of butter bought-in during the contractual storage period; whereas, given the stated aim, it should be specified that compensation is provided only Article 1 Regulation (EC) No 454/95 is amended as follows : 1 . Article 11 is amended as follows : (a) Paragraph 5 is replaced by the following: '5 . On entry into storage the competent agency shall conduct checks in the period beginning on the date of entry into the warehouse and ending twenty one days after the date the aid application is registered. To ensure that the products stored are eligible for aid, the checks shall be made on a representative sample of at least 5 % of the quantities to ensure that, as regards the weight, identification and nature of the products, the lots in their entirety physically conform to the aid application.' (b) Paragraph 6 (b) is replaced by the following: '(b) or a check, by sampling, to verify weight and identification at the end of the contractual storage period. For this purpose, the contractor shall inform the competent agency at least five working days before the end of the 210 day storage period or, where appropriate, before the start of the removal operations, indicating the lots involved. The Member State, however, may accept a shorter time limit.' (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20. 12. 1995, p. 10 . 0 OJ No L 146, 6 . 6 . 1987, p. 27. 0 OJ No L 46, 1 . 3 . 1995, p . 31 .(3) OJ No L 46, 1 . 3 . 1995, p. 1 . 24. 2. 96 EN Official Journal of the European Communities No L 47/11 following the submission of tenders in accordance with Regulation (EEC) No 1589/87 and if, on the last day of contractual storage, buying-in has been opened in more than eight Member States or regions within the meaning of Article 3 of Regulation (EEC) No 1547/87. If a maximum buying-in price has not been fixed in the 21 days immediately preceding the start of the contractual storage period, the valid maximum buying-in price on the first day of storage shall be equal to 90 % of the intervention price in force .' 2 . Article 12 is amended as follows: (a) The following subparagraph is added to paragraph 1 : 'Where the contractor fails to comply with the time limit referred to in Article 11 (6) (b), the aid shall be reduced by 1 5 % and shall be paid only in respect of the period for which the contractor supplies satisfactory proof to the competent agency that the butter has remained in storage.' (b) The date ' 15 April ' in paragraph 2 is replaced by ' 15 March'. 3 . The last subparagraph of Article 12 (5) is replaced by: 'This advance shall be calculated on the basis of a storage period of 90 days.' 4. Article 14 is hereby deleted. 5. The following paragraphs are added to Article 16: The aid adjustment referred to in the first paragraph shall apply only if, during the contractual storage period, a maximum buying-in price has been fixed Article 2 This Regulatiuon shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply in the case of the products placed under private storage contracts after its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1996 . For the Commission Franz FISCHLER Member of the Commission